 QUALITON65As no complaint has been issued, and the charges have been dis-missed, we must find that the employees participating in the strike areeconomic strikers.'They are therefore ineligible to vote as it appearson the basis of the present record that they have been permanently re-placed and that vacancies in their job do not exist.[Text of Direction of Election omitted from publication.]* Times Square Stores Corporation,79 NLRB 361.QualitonandBookbinders&Bindery Women Union Local No. 63,Petitioner.Case No. 21-RC-4089. January 13, 1956DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to a stipulation for certification upon consent election exe-cuted August 22, 1955, an election by secret ballot was conducted onAugust 26, 1955, under the direction and supervision of the ActingRegional Director for the Twenty-first Region of the National LaborRelations Board among the employees in the unit herein found ap"propriate.Following the election the parties were furnished a tallyof ballots.The tally shows that of the approximately 14 eligiblevoters, 14 cast ballots, of which 3 were for the Petitioner, 10 wereagainst the Petitioner, and 1 ballot was challenged.The challengedballot is not sufficient to affect the results of the election.On September 2, 1955, the Petitioner filed timely objections to con-duct affecting the results of the election, a copy of which was servedon the Employer. In accordance with the Rules and Regulations ofthe Board, the Regional Director conducted an investigation of theobjections and, on October 27,1955, issued and served on the parties hisreport on objections in which- he found that the objections did notraisesubstantial or materialissues toconduct affecting the results of.the election and recommended that the objections be overruled.OnNovember 21,1955, the Petitioner filed timely exceptions to the ActingRegional Director's report and requested that the election be set aside.Upon the basis of the entire record in this case, the Board finds thefollowing :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to representcertain em-ployees of the Employer.3.A question affectingcommerce exists concerningthe representa-tion of employees of the Employer within themeaning ofSection 9 (c)(1) and Section 2 (6) and (7) of the Act.115 NLRB No. 16.390609-56-vol. 115-6 66DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The following employees of the Employer constitute a unit ap-propriate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act: All journeymen bookbinders, binderywomen,specialty workers, novelty workers, desk pad, office and stationery ac-cessory workers, apprentices, stockmen and/or shipping clerks at theEmployer's plant in Los Angeles, California, excluding all other em-ployees, professional employees, guards, watchmen, and supervisorsas defined in the Act.ObjectionsIn its objections, the Petitioner contended,inter alia,that before theelection the employees were called into the office of the plant owner,two at a time, for interviews with the Employer, and that such conducton the part of the Employer affected the results of the election in amanner adverse to the Petitioner.In his report, the Acting Regional Director found that during theperiod from August 19, 1955, to August 24, 1955, all but two of theeligible voters were called into the office of Morris Piltzer, the plantowner, and were addressed by Mrs. Selvin, the Employer's labor rela-tions consultant, in the presence of Piltzer. It appears that Selvinspoke to the employees in 3 groups of 2 employees each and in 2groups of 3 employees each.During these talks, Selvin discussed theissuesraised by the forthcoming election, and told the employees thatin the opinion of the Employer an outside agency would not be afactor contributing to harmonious relationships between the Employerand the employees.The meetings with each group of employees lastedapproximately 25 minutes.The Acting Regional Director concluded that as the employees werenot called into the Employer's office individually, and as the Em-ployer's remarks were noncoercive in tenor, the Petitioner's objectionto such conduct was without merit, and he recommended that it beoverruled.'The Petitioner takes exception to the Acting RegionalDirector's conclusion and recommendation, and contends that the con-duct of the Employer, as found by the Acting Regional Director, wassuch as to interfere with the employees' freedom of choice in theselection of a bargaining representative.We agree with the Peti-tioner.The Board has held that the technique of calling employees, in-dividually or in small groups, into an employer's office prior to an elec-tion and urging that they reject the union, is in itself conduct whichinterferes with a free choice by the employees in the selection of a1The Acting Regional Director further found that other objections of the Petitionerwere also without merit, and recommended that they, too, be overruled.The Petitionerdid not file exceptions to these findings and recommendations.In view of our determina-tion herein,we find it unnecessary to consider the remaining objections filed by the Peti-tioner or the Acting Regional Director's findings thereon. SPECIAL WIRE GOODS, INC.67bargaining representative and warrants setting aside the election.2This is so, regardless of the noncoercive tenor of the Employer's actualremarks.Accordingly, we find, contrary to the Acting Regional Director, thatthe meetings conducted by Selvin and Piltzer interfered with the em-ployees' freedom of choice in the election.We shall order that the.election be set aside and direct that a new election be held.[The Board set aside the election held on August 26,1955.][Text of Direction of Second Election omitted from publication.]s EconomicMachinery Company,111 NLRB 947;OregonFrozen Foods Company, Etc.,113 NLRB 881;Richards Container Corporation,114 NLRB 1435.SpecialWire Goods, Inc.andUnited Steelworkers of America,AFL-CIO.Case No. 1-CA-1913. January 16,1956DECISION AND ORDEROn October 10, 1955, Trial Examiner Thomas N. Kessel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report.The Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudicialerror was committed.The Board has considered the IntermediateReport, the exceptions, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.ORDERUpon the entire record in this case, and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that -the Respondent, SpecialWire Goods, Inc., Worcester, Massachusetts, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in the United Steelworkers of Amer-ica,AFL-CIO, or any other labor organization of its employees, byterminating the employment of any of its employees discriminatorilyand by thereafter failing and refusing to reinstate them, or by dis-criminating in any other manner in regard to their hire and tenure ofemployment or any term or condition of employment.115 NLRB No. 15.